Case 1:18-CV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 1 of 35 Page|D #: 735

Electronically filed

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
v.

MOSHE LAX, individually, as an executor

of the Chaim Lax Estate, as a trustee of the

Chaim Lax Farnily Trust, and as a trustee No. l:lS-cv-O406l(IKG-PK)
of the GAMA Trust; ZLATY SCHWARTZ,
individually, as an executor of the

Chaim Lax Estate, as a trustee of the

Chaim Lax Family Trust, and as a trustee

Of the GAMA Trust; SHAINDY LAX;

.TUDITH LAX; J.L., a minor; 299 HEWES

STREET REALTY CORP; 307 HEWES

STREET REALTY CORI’; JBAM REALTY

LLC afk/a JBAM REALTY 2 LLC; BEN

ZION JACOBOWITZ; TONY JACOBOZITZ;

SL H()LDINGS l LLC; SL HOLDINGS ll LLC;

SL HOLDINGS lll LLC; SL HOLDINGS lV LLC;

SL HOLDINGS V LLC; DIAMOND DYNAMICS LLC;
KGK IEWELRY LLC; CONGREGATION BAIS
YEHUDA D’GANITCH; AND LX HOLDINGS LLC

JBAMS.

 

ANSWER AND AFFIRMATIVE DEFENSES OF .]BAM REALTY LLC a/k/a JBAM
REALTY 2 LLC

JBAM Reafty LLC, a/k/a .TBAM Realty 2 LLC (“JBAM”) by Way of answer to the
complaint of the United States of America (“USA” or “Plaintiff”), states:
AS 'I`O JURIS])ICTI()N AND VENUE
l. JBAM lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph l of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 2 of 35 Page|D #: 736

2. JBAM lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 2 of the complaint

AS TO THE PARTIES

3. Upon information and beliefJ JBAM admits the allegations contained in paragraph
3 of the complaint

4. Upon information and belief, JBAM admits the allegations contained in paragraph
4 of the complaint

5. Upon information and belief, JBAM admits the allegations contained in paragraph
5 of the complaint

6. JBAM lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 6 of the complaint

7. JBAM lacks knowledge or information sufficient to form a belief as to the truth of
the allegations contained in paragraph 7 of the complaint

8. Upon information and belief, JBAM admits the allegations contained in paragraph
8 of the complaint

9. Upon information and belief, JBAM admits the allegations contained in paragraph
9 of the complaint

10. Upon information and belief, JBAM admits the allegations contained in paragraph
10 of the complaint

ll_ Upon information and belief, .TBAM admits the allegations contained in paragraph
ll of the complaint

12. Upon information and belief, JBAM admits the allegations contained in paragraph

12 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 3 of 35 Page|D #: 737

13. JBAl\/f lacks knowledge or information sufficient to form a belief as to the truth of
the allegations contained in paragraph 13 of the complaint

14. JBAM lacks knowledge or information sufficient to form a belief as to the truth of
the allegations contained in paragraph 14 of the complaint except to admit that JBAM is a
limited liability company formed under the laws of the State of New York and that JBAM claims
an interest in some of the property upon which the United States seeks to enforce its alleged
liens.
15. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 15 of the complaint
16. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 16 of the complaint
17. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 17 of the complaint
18. JBAM lacks knowledge or information sufficient to fomi a belief as to the truth of the
allegations contained in paragraph 18 of the complaint
19. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 19 of the complaint
20. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 20 of the complaint

AS TO THE INTRODUCTION

21. Upon information and belief, lBAl\/l admits the allegations contained in paragraph 21 of

the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 4 of 35 Page|D #: 738

22. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 22 of the complaint
23. Upon information and belief, JBAM admits the allegations contained in paragraph 23 of
the complaint
24. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 24 of the complaint
25. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 25 of the complaint
26. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 26 of the complaint

AS TO THE BACKGROUN])
27. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 27 of the complaint
28. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 28 of the complaint
29. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 29 of the complaint except to admit that Chaim Lax died on
or about November 8, 2008.
3(). JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 30 of the complaint
31. Upon information and belief, JBAM admits the allegations contained in paragraph 31 of

the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 5 of 35 Page|D #: 739

32. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 32 of the complaint
33. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 33 of the complaint
34. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 34 of the complaint
35. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 35 of the complaint
36. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 36 ofthe complaint
37. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 37 of the complaint
38. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 38 of the complaint
39. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 39 of the complaint
40. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 40 of the complaint
41. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 4l of the complaint
42. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 42 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 6 of 35 Page|D #: 740

43. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 43 of the complaint
44. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 44 of the complaint
45. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 45 of the complaint
46. lBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 46 of the complaint
47. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 47 of the complaint
48. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 48 of the complaint
49. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 49 of the complaint
50. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 50 of the complaint
51. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 51 of the complaint
52. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 52 of the complaint
53. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 53 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 7 of 35 Page|D #: 741

54. Upon information and belief, JBAM admits the allegations contained in paragraph 54 of
the complaint except to state that JBAM lacks knowledge of information sufficient to form a
belief as to the truth of the allegations concerning the GAMA Trust

55. .lBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 55 of the complaint except to admit upon information and
belief that “On May 7, 2007, Chaim purported to assign his ownership interest in LX Holdings to
the Lax Family Trust.”

56. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 56 of the complaint

57. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 57 of the complaint

58. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 58 of the complaint

59. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 59 of the complaint

60. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 60 of the complaint

61. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 61 of the complaint

62. JBAM lacks knowledge or information sufficient to fomi a belief as to the truth of the
allegations contained in paragraph 62 of the complaint

63. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 63 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 8 of 35 Page|D #: 742

64. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 64 of the complaint
65. lBAl\/f lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 65 of the complaint
66. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 66 of the complaint
67. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 67 of the complaint
68. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 68 of the complaint
69. JBAM lacks knowledge or infonnation sufficient to form a belief as to the truth of the
allegations contained in paragraph 69 of the complaint
70. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 70 of the complaint
71. .TBAM lacks knowledge or infomiation sufficient to form a belief as to the truth of the
allegations contained in paragraph 71 of the complaint
72. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 72 of the complaint
73. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 73 of the complaint
74. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 74 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 9 of 35 Page|D #: 743

75. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 75 of the complaint

76. .lBAl\/f lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 76 of the complaint

77. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 77 of the complaint

78. Upon information and belief, JBAM admits the allegations contained in paragraph 78 of the
complaint

79. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 79 of the complaint

80. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 80 of the complaint

81. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 81 of the complaint

82. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 82 of the complaint

83. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 83 of the complaint

84. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 84 of the complaint

85. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 85 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 10 of 35 Page|D #: 744

86. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 86 of the complaint

87. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 87 of the complaint

88. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 88 of the complaint

89. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 89 of the complaint

90. Upon information and belief, JBAM admits the allegations contained in paragraph 90 of
the complaint

9l. Upon information and belief, JBAM admits the allegations contained in paragraph 91 of
the complaint

92. Upon information and belief, JBAl\/l admits the allegations contained in paragraph 92 of
the complaint

93. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 93 of the complaint

94. Upon information and belief, JBAM admits the allegations contained in paragraph 94 of
the complaint

95. JBAM lacks knowledge or information Sufficient to form a belief as to the truth of the
allegations contained in paragraph 95 of the complaint

96. Upon information and belief, JBAM admits the allegations contained in paragraph 96 of

the complaint

l()

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 11 of 35 Page|D #: 745

97. .TBAM denies the allegations contained in paragraph 97 of the complaint except to admit
that Mordechai Ehrenheld executed the ABC Deed on behalf of White Coat as “Mordechai
Ehrenheld, Chief Restructuring Officer and to allege that Mordechai Ehrenheld is Moshe’s
Broter in Law.

98. Upon information and belief, JBAM admits the allegations contained in paragraph 98 of
the complaint

99. Upon information and belief, JBAM admits the allegations contained in paragraph 99 of
the complaint

100. Upon information and belief, JBAM admits the allegations contained in paragraph 100 of
the complaint

101. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 101 of the complaint

102. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 102 of the complaint

103. The statements contained in paragraph 103 of the complaint assert conclusions of law and
therefore1 no response is required

104. Upon information and belief, JBAM admits the allegations contained in paragraph 104 of
the complaint

105. Upon information and beliefJ JBAM admits the allegations contained in paragraph 105 of
the complaintj except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

106. Upon information and belief, JBAM admits the allegations contained in paragraph 106 of

the complaint

11

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 12 of 35 Page|D #: 746

107. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 107 of the complaint

108. Upon information and belief, JBAM admits the allegations contained in paragraph 108
of the complaint except that JBAM lacks knowledge or information sufficient to form a belief as
to the truth of the allegations as they pertain to creditors other than JBAM.

109. Upon information and belief, JBAM admits the allegations contained in paragraph 109 of
the complaint

110. JBAl\/[ lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 110 of the complaint

ll 1. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 111 of the complaint

112. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 112 of the complaint

113. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 113 of the complaint

114. Upon information and belief, JBAM admits the allegations contained in paragraph 114 of
the complaint

115. Upon information and belief, JBAM admits the allegations contained in paragraph 115 of
the complaint

116. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 116 of the complaint

117. Upon information and belief, JBAM admits the allegations contained in paragraph 117 of

the complaint

12

|
Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 13 of 35 Page|D #: 747

118. 1 BAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 118 of the complaint

119. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 119 of the complaint

120. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 120 of the complaint

121. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 121 of the complaint

122. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 122 of the complaint

123. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 123 of the complaint

124. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 125 of the complaint

125. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 125 of the complaint

126. JBAM denies the allegations contained in paragraph 126 of the complaint

127. JBAM denies the allegations contained in paragraph 127 of the complaint

128. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 128 of the complaint

129. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 129 of the complaint

13

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 14 of 35 Page|D #: 748

130. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 130 of the complaint
131. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 131 of the complaint
132. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 132 of the complaint
133. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 133 of the complaint
134. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 134 of the complaint
135. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 135 of the complaint
136. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 136 of the complaint
137. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 137 of the complaint
138. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 138 of the complaint
139. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 139 of the complaint
140. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 140 of the complaint

14

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 15 of 35 Page|D #: 749

141. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 141 of the complaint
142. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 142 of the complaint
143. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 143 of the complaint
144. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 144 of the complaint
145. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 145 of the complaint
l46. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 146 of the complaint
147. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 147 of the complaint
148. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 148 of the complaint
149. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 149 of the complaint
150. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 150 of the complaint
151. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 151 of the complaint

15

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 16 of 35 Page|D #: 750

152. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 152 of the complaint
153. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 153 of the complaint
154. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 154 of the complaint
155. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 155 of the complaint
156. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 156 of the complaint
157. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 157 of the complaint
158. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 158 of the complaint
15 9. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 159 of the complaint
160. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 160 of the complaint
161. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 161 of the complaint
162. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 162 of the complaint

16

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 17 of 35 Page|D #: 751

163. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 163 of the complaint
164. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 164 of the complaint
165. .TBAl\/.[ lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 165 of the complaint
166. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 166 of the complaint
167. JBAl\/f lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 167 of the complaint
168. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 168 of the complaint
169. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragaph 169 of the complaint
170. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 170 of the complaint
171. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 171 of the complaint
172. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 172 of the complaint
173. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 173 of the complaint

AS TO COUNT I

17

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 18 of 35 Page|D #: 752

174. JBAM incorporates paragraphs l through 173, above.
175. JBAM lacks knowledge or information sufficient to fonn a belief as to the truth of the
allegations contained in paragraph 175 of the complaint
176. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 176 of the complaint
177. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 177 of the complaint
178. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 178 of the complaint
179. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 179 of the complaint

AS TO COUNT II
180. JBAl\/I incorporates paragraphs l through 179, abovel
181. The statements contained in paragraph 181 of the complaint assert conclusions of law and
therefore, no response is required
182. The statements contained in paragraph 182 of the complaint assert conclusions of law and
therefore, no response is required.
183. .lBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 183 of the complaint
184. JBAM lacks knowledge of information sufficient to form a belief as to the truth of the
allegations contained in paragraph 184 of the complaint
185. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 185 of the complaint

18

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 19 of 35 Page|D #: 753

186. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 186 of the complaint
187. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 187 of the complaint
188. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 188 of the complaint
189. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 189 of the complaint

AS TO COUNT III
190. JBAl\/l incorporates paragraphs 1 through 189, above
191. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 191 of the complaint
192. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 192 of the complaint

AS T() COUNT IV
193. JBAM incorporates paragraphs l through 192, above.
194. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 194 of the complaint
195. JBAl\/[ lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 195 of the complaint

AS TO COUNT V
196. JBAM incorporates paragraphs 1 through 195, above.

197. JBAM admits the allegations contained in paragraph 197 of the complaint

19

|
Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 20 of 35 Page|D #: 754

198. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 198 of the complaint

199. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 199 of the complaint

200. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 200 of the complaint

201. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 201 of the complaint

202. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 202 of the complaint

203. Upon information and belief, JBAM admits the allegations contained in paragraph 203 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

204. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 204 of the complaint

205. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 205 of the complaint

206. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 206 of the complaint

207. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 207 of the complaint

208- JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 208 of the complaint

20

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 21 of 35 Page|D #: 755

AS 'I`O COUNT VI
209. JBAM incorporates paragraphs 1 through 208, above.
210. The statements contained in paragraph 210 of the complaint assert conclusions of law and
therefore, no response is required
211. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 211 of the complaint
212. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 212 of the complaint
213. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 213 of the complaint
214. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 214 of the complaint
215. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 215 of the complaint
216. The statements contained in paragraph 216 of the complaint assert conclusions of law and
therefore, no response is required.

AS TO COUNT VII
217. JBAl\/l incorporates paragraphs 1 through 216, above.
218. Upon information and belief, JBAl\/l admits the allegations contained in paragraph 218 of
the complaint
219. Upon information and belief, JBAM admits the allegations contained in paragraph 219 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to

the truth of the allegations as they pertain to creditors other than IBAM.

21

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 22 of 35 Page|D #: 756

220. Upon information and belief, JBAM admits the allegations contained in paragraph 220 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

221 . Upon information and belief, JBAl\/l admits the allegations contained in paragraph 221 of
the complaint

222. Upon information and belief, JBAM admits the allegations contained in paragraph 222 of
the complaint

223. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 223 of the complaint

224. Upon information and belief, JBAM admits the allegations contained in paragraph 224 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

225. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 225 of the complaint

226. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 226 of the complaint

227- JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 227 of the complaint

228. Upon information and belief, JBAM admits the allegations contained in paragraph 228 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than IBAM.

229. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 229 of the complaint

22

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 23 of 35 Page|D #: 757

230. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 230 of the complaint

231. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 231 of the complaint

AS TO COUNT VIIl

232. IBAM incorporates paragraphs 1 through 231, above.

233. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 233 of the complaint

23 4. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 234 of the complaint

235. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 235 of the complaint

23 6. JBAl\/[ lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 236 of the complaint

237. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 237 of the complaint

23 8. JBAM lacks knowledge or information sufficient to form a belief as to' the truth of the
allegations contained in paragraph 238 of the complaint

239. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 239 of the complaint

240. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 240 of the complaint

23

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 24 of 35 Page|D #: 758

241. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 241 of the complaint
242. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 242 of the complaint
243. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 243 of the complaint
244. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 244 of the complaint
245. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 245 of the complaint
246. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 246 of the complaint

AS TO COUNT IX
247. JBAM incorporates paragraphs 1 through 246, above.
248. Upon information and belief, JBAM admits the allegations contained in paragraph 248 of
the complaint
249. Upon information and belief, JBAM admits the allegations contained in paragraph 249 of
the complaint
250. Upon information and belief, JBAM admits the allegations contained in paragraph 250 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to

the truth of the allegations as they pertain to creditors other than JBAM.

24

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 25 of 35 Page|D #: 759

251. Upon information and belief, JBAM admits the allegations contained in paragraph 251 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

252. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 252 of the complaint

253. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 253 of the complaint

254. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 254 of the complaint

255. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 255 of the complaint

256. Upon information and belief, JBAM admits the allegations contained in paragraph 256 of
the complaint

25 7. Upon information and belief, JBAM admits the allegations contained in paragraph 257 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

25 8. Upon information and belief, JBAM admits the allegations contained in paragraph 258 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAM.

259. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 259 of the complaint

260. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 260 of the complaint

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 26 of 35 Page|D #: 760

261. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 261 of the complaint

262. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 262 of the complaint

263. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 263 of the complaint

264. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 264 of the complaint

AS TO COUNT X

265. JBAM incorporates paragraphs l through 264, above.

266. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 266 of the complaint

267. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 267 of the complaint

268. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 268 of the complaint

269. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 269 of the complaint

270. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 270 of the complaint

271. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 271 of the complaint

26

Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/18 Page 27 of 35 Page|D #: 761

272. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 272 of the complaint

273. Upon information and belief, JBAM admits the allegations contained in paragraph 273 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAl\/f_

274. JBAl\/[ lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 274 of the complaint

275. Upon information and belief, .lBAl\/l admits the allegations contained in paragraph 275 of
the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to
the truth of the allegations as they pertain to creditors other than JBAl\/f.

276. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 276 of the complaint

277. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 277 of the complaint

278. Upon information and belief, JBAM admits the allegations contained in paragraph 278 of

the complaint except that JBAM lacks knowledge or information sufficient to form a belief as to

the truth of the allegations as they pertain to creditors other than .TBAM.

279. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 279 of the complaint

280. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 280 of the complaint

281. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 281 of the complaint

27

Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/18 Page 28 of 35 Page|D #: 762

AS TO COUNT XI
282. JBAM incorporates paragraphs 1 through 281, above_
283. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 283 of the complaint
284. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 284 of the complaint
285. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 285 of the complaint
286. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 286 of the complaint
287. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 287 of the complaint
288. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 288 of the complaint
289. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 289 of the complaint
290. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 290 of the complaint
291. The statements contained in paragraph 291 of the complaint assert conclusions of law and
therefore, no response is required
292. The statements contained in paragraph 292 of the complaint assert conclusions of law and
therefore, no response is required

AS TO COUNT XII

28

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 29 of 35 Page|D #: 763

293. JBAM incorporates paragraphs l through 292, above.

294. JBAM lacks knowledge or information as to the date when, if at all, a federal tax lien
arose and avers that the remaining statements contained in paragraph 294 of the complaint assert
conclusions of law and therefore, no response is required

295. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 295 of the complaint

296. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 296 of the complaint

297. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 297 of the complaint

298. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 298 of the complaint

299. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 299 of the complaint

300. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 300 of the complaint

30]. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 301 of the complaint

302. The statements contained in paragraph 302 of the complaint assert conclusions of law and
therefore, no response is required Altematively, IBAM lacks knowledge or information
sufficient to form a belief as to the truth of the allegations contained in paragraph 302 of the

complaint

29

|
Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 30 of 35 Page|D #: 764

303. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 303 of the complaint

304. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 304 of the complaint

305. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 305 of the complaint

306. JBAM Denies the allegations contained in paragraph 306 of the complaint

307. JBAM Denies the allegation contained in paragraph 307 of the complaint

308. JBAM Denies the allegation contained in paragraph 308 of the complaint

309. .TBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 309 of the complaint

310. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 310 of the complaint

311. JBAl\/I lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 311 of the complaint

312. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 312 of the complaint

313. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 313 of the complaint

314. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 314 of the complaint

315. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 315 of the complaint

30

Case 1:18-cV-O4061-|LG-PK Document 51 Filed 10/11/18 Page 31 of 35 Page|D #: 765

316. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 316 of the complaint

317. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 317 of the complaint

318. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 318 of the complaint

319. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 319 of the complaint

320. The statements contained in paragraph 320 of the complaint assert conclusions of law and
therefore, no response is required

321. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 321 of the complaint

322. .iBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 322 of the complaint

323. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 323 of the complaint

324. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 324 of the complaint

325. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained `m paragraph 325 of the complaint

326. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 326 of the complaint

31

Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/13 Page 32 of 35 Page|D #: 766

327. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 327 of the complaint
328. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 328 of the complaint
329. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 329 of the complaint
330. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 330 of the complaint
331. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 331 of the complaint
332. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 332 of the complaint
333. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 333 of the complaint
334. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 334 of the complaint
335. IBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 335 of the complaint
336. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 336 of the complaint
337. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 337 of the complaint

32

|
Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/13 Page 33 of 35 Page|D #: 767

338. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 338 of the complaint
339. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 339 of the complaint
340. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 340 of the complaint
341. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 34l of the complaint
342. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 342 of the complaint
343. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 343 of the complaint
344. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 344 of the complaint
345. JBAM lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 345 of the complaint
346. JBAl\/l lacks knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph 346 of the complaint
AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
347. Upon information and belief, the statute of limitations for assessment expired before tax
was assessed for some or all of the years and taxes in question

SECONI) AFFIRMATIVE DEFENSE

33

Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/13 Page 34 of 35 Page|D #: 768

348. JBAM acquired its rights to the interests referred to in paragraphs 124 and 126 of the
complaint before some or all of the federal tax liens were filed

THIRD AFFIRMATIVE DEFENSE
349. JBAl\/[ acquired its rights to the interests referred to in paragraphs 124 and126 of the
complaint before some or all of the federal tax liens arose.

FOURTH AFFIRMATIVE DEFENSE

350. JBAM’s rights to the interests referred to in paragraphs 124 and 126 of the complaint
became superior to the rights of the Plaintiff as to the alleged tax liabilities for the years 2003,
2004, and 2005 by Virtue of the release of the Federal Tax Liens as to those years_

FIFTH AFFIRMATIVE DEFENSE
351. Plaintiff’s claims against JBAM are barred by the doctrines of claim preclusion and/or
issue preclusion

SIXTI-I AFFIRMATIVE DEFENSE
35 2. Upon information and belief, Plaintiff is estopped from enforcing tax liens against
property belonging to JBAM because it failed to timely pursue its remedies against fiduciaries,
beneficiaries, and recipients of fraudulent transfers of the Estate of Chaim LaX.

SEVENTI~I AFFIRMATIVE DEFENSE
353. JBAM’s rights to the interests referred to in paragraphs 124 and 126 of the complaint are
superior to the Plaintiff’ s Federal TaX Liens.
EIGHTH AFFIRMATIVE DEFENSE

354. lf the Court determines that the Plaintist Federal Tax Liens attach to the property
interests identified in paragraphs 124 and 126 of the complaint the Court should exercise its

discretion and refrain from ordering a judicial sale of the said property interests

34

Case 1:18-cV-O4O61-|LG-PK Document 51 Filed 10/11/13 Page 35 of 35 Page|D #: 769

NIN’I`H AFFIRMATIVE DEFENSE
355. JBAM’s rights to the membership interests described in the Complaint as the Original SL
Holdings Assets are superior to those of the Plaintiff because, among other things, neither Chaim
Lax nor the Estate of Lax satisfied the acquisition debt that was incurred with respect to the said
membership interests and/or because Chaim Lax and/or the Estate of LaX failed to make required
capital calls.
PRAYER FOR RELIEF

WHEREFORE, Defendant JBAl\/l respectfully requests the following relief:

A. Judgment denying the relief requested as to Defendant JBAM LLC a/k/ a JBAM
LLC 2 and dismissing the Complaint as to Defendant JBAM LLC a!k/a JBAM LLC 2.

B. ludgment that the United States of America’s Federal Tax liens do not attach to
the properties identified in paragraph 124 of the Complaint
C. Awarding Defendant JBAl\/[ any other and further relief to which it may be entitled

Dated: October 12, 2018 Respectfully submitted,

awaitica,,iaa

Donald Jay Pols (Pli:5578)
Attorney for Defendant
JBAl\/l Realty, LLC

Beilis & Pols, LLP

50l4 16th Avenue, Suite 338
Brooklyn, NY 11204

(212) 490-2700

35

